Title: To Alexander Hamilton from Arthur St. Clair, 14 November 1794
From: St. Clair, Arthur
To: Hamilton, Alexander


Pittsburgh Novr.14th. 1794
Sir
The Post which has been established at Le bœuf by the State of Pennsylvania seems to be at present a place of some importance, and is in a critical situation. The time for which the Garrison is engaged is on the point of expiring, but the Governor has power by a late Law to continue them, and I suppose will continue them. The present commanding Officer is a prudent Man, and a good Officer. He, however, as I am informed, will not remain, and the command will devolve upon a Person of the name of Miller, from Washington County, who is strongly in the Interest of the Insurgents; and a part of the Garrison, from that County also, have been exceedingly disorderly and disposed to Mutiny. Pardon me for taking the Liberty to suggest that it might be well [if] a Party of the standing Troops were sent there, for there is a considerable quantity of Military Stores of every kind, and some Pieces of artillery deposited in that Place. The concurrence of Governor Mifflin will no doubt be necessary, and that, I suppose, would not be withheld.
With every sentiment of Respect and Regard   I have the honor to be   Sir   Your very humble Servant
A. St. Clair
